UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1411



LINE L. THRONE,

                                                         Petitioner,

          versus

NEWPORT NEWS SHIPBUILDING AND DRY DOCK COM-
PANY; APPLIED CONSTRUCTION, INCORPORATED; S.G.
BROWN, INCORPORATED; UNIVERSAL MARINE, INCOR-
PORATED; UNITED STATES FIDELITY AND GUARANTY
COMPANY; ITT HARTFORD; COMMERCIAL UNION
INSURANCE COMPANY,
                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-440)


Submitted:   August 15, 1996              Decided:   August 27, 1996

Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Line L. Throne, Petitioner Pro Se.        Lawrence Philip Postol,
SEYFARTH, SHAW, FAIRWEATHER & GERALDSON, Washington, D.C.; Gerard
E.W. Voyer, TAYLOR & WALKER, P.C., Norfolk, Virginia; Philip John
Infantino, PENDER & COWARD, Virginia Beach, Virginia; Steven Harold
Theisen, MIDKIFF & HINER, P.C., Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order dismissing his appeal of the administrative law judge's

denial of asbestosis benefits pursuant to 33 U.S.C.A. §§ 901-950.

(West 1986 & Supp. 1996). Our review of the record discloses that

the Board's decision is based upon substantial evidence and is
without reversible error. Accordingly, we affirm on the reasoning

of the Board. Throne v. Newport News Shipbuilding and Dry Dock Co.,
No. 96-440 (B.R.B., Feb. 29, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                3